Title: To Thomas Jefferson from Merewether Jones, 18 September 1805
From: Jones, Merewether
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     Richmond Septr. 18th. 1805—
                  
                  You will probably hear of Lieut: Benja. Franklin Read in your City. This young Man, when he saild for the Mediterranean, left many near relations in perfect health; of whom, but one now remains.—As he has no letters of introduction, in consequence of his having gone by water to Washington; you will infinitely oblige me by showing him such civilities as your leisure & situation will permit.—
                  I congratulate you most sincerely upon the honorable and advantageous peace which has been concluded with Tripoli. The Romans used to select fortunate generals. They acted wisely. Your enemies now admit, that your administration has been very fortunate. The people believe that such a run of luck, must be the result of wise deliberations & prudent arrangements. 
                  Accept, Sir, the sincere regards of Your friend & humble Svt.
                  
                     Merir Jones 
                     
                  
               